     Case 6:20-cv-00016-NKM Document 3 Filed 03/27/20 Page 1 of 2 Pageid#: 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


ANTHONY SMITH,                                )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )              Case No. 6:20-cv-00016-NKM
                                              )
CENTRA HEALTH, INC., et al.,                  )
                                              )
               Defendants.                    )


      DEFENDANT CENTRA HEALTH, INC.’S MOTION TO DISMISS COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Centra Health Inc.

(“Centra”) moves the Court to dismiss with prejudice the Complaint filed by Plaintiff Anthony

Smith (“Plaintiff”). As set forth in Centra’s Memorandum in Support of its Motion to Dismiss,

Plaintiff’s Complaint fails to state a claim on which relief can be granted.

        Centra requests that the Court dismiss Plaintiff’s Complaint with prejudice and award

Centra such other and further relief as may be just and proper.

        Dated: March 27, 2020                 Respectfully submitted,

                                              CENTRA HEALTH, INC.


                                              By:        /s/ Joshua F. P. Long            .
                                                              Of Counsel

Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
Daniel T. Sarrell, Esq. (VSB No. 77707)
Joshua F. P. Long, Esq. (VSB No. 65684)
Joshua R. Treece, Esq. (VSB No. 79149)
J. Walton Milam III, Esq. (VSB No. 89406)
WOODS ROGERS PLC
P. O. Box 14125
Roanoke, VA 24038-4125
Phone: (540) 983-7600
  Case 6:20-cv-00016-NKM Document 3 Filed 03/27/20 Page 2 of 2 Pageid#: 13




Fax: (540) 983-7711
eperrow@woodsrogers.com
dsarrell@woodsrogers.com
jlong@woodsrogers.com
jtreece@woodsrogers.com
wmilam@woodsrogers.com

Counsel for Defendant Centra Health, Inc.


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notice to the following
counsel of record:

       M. Paul Valois, Esq.
       JAMES RIVER LEGAL ASSOCIATES
       7601 Timberlake Road
       Lynchburg, VA 24502
       Phone: 434-845-4529
       Fax: 434-845-8536
       mvalois@vbclegal.com

       Counsel for Plaintiff Anthony Smith


                                                /s/ Joshua F. P. Long                  .




                                                2
